



EXHIBIT 10.11
BROADSOFT, INC.


Non-Employee Director Compensation Policy


EFFECTIVE DATE: January 1, 2017 (the “Effective Date”)


This Policy regarding the compensation of the non-employee members of the Board
of Directors (the “Board”) of BroadSoft, Inc. (the “Company”) shall apply
commencing on the Effective Date and continue in effect until terminated in
accordance with Section IV below.


I.     BOARD RETAINERS


ANNUAL BOARD RETAINER: $170,000, payable as follows:


•
Annual Cash Retainer: Cash payments will be made quarterly in arrears to
directors as follows:



◦
$45,000 ($11,250 per quarter) in cash (the “Annual Cash Retainer”), unless the
director makes a timely election, in accordance with Section III below, to
receive 50% or 100% of the Annual Cash Retainer in the form of restricted stock
units (“RSUs”). In the case of a new director joining the Board other than on
January 1, the Annual Cash Retainer shall be appropriately prorated based on the
number of days remaining in the year as of the effective date of such
appointment.



•
Annual Equity Retainer:



◦
$125,000 (the “Annual Equity Retainer” and together with the Annual Cash
Retainer, the “Annual Board Retainer”), paid in RSUs. In the case of a new
director joining the Board other than on January 1, the Annual Equity Retainer
shall be appropriately prorated based on the number of days remaining in the
year as of the effective date of such appointment.



◦
RSUs will be granted under the Amended and Restated 2009 Equity Incentive Plan
(the “Plan”) on the third business day in January of each calendar year (or, in
the case of a new director joining the Board other than on January 1, on the
date such director joins the Board, except for any portion of the Annual Cash
Retainer that such new director elects to receive in the form of RSUs, which
shall be granted in accordance with Section III below). These RSUs will vest in
accordance with Section II below, and will be settled in shares of Company
common stock.



◦
The number of RSUs that will be granted will be determined by dividing the
Annual Equity Retainer (or pro rata portion thereof, as specified above) and, if
validly elected, the portion of the Annual Cash Retainer, allocated to such
award by the fair market value of the Company’s common stock on the date of
grant, rounded down to the nearest whole share.

    
BOARD CHAIR RETAINER: An annual cash payment of $30,000 ($7,500 per quarter)
will be made quarterly in arrears to the Chair of the Board.


In the case of a director who assumes the role of Chair of the Board other than
on the first day of a quarter, the retainer for such quarter shall be
appropriately prorated based on the number of days remaining in the quarter as
of the effective date of such designation.







--------------------------------------------------------------------------------





COMMITTEE CHAIR RETAINERS: Cash payments will be made quarterly in arrears to
directors who are Committee chairpersons:


•
Audit: $20,000 ($5,000 per quarter)

•
Compensation: $15,000 ($3,750 per quarter)

•
Nominating and Corporate Governance: $8,000 ($2,000 per quarter)

•
Cybersecurity and Data Protection: $8,000 ($2,000 per quarter)*



In the case of a director who assumes the role of chairperson of a Committee
other than on the first day of a quarter, the applicable Committee Chair
Retainer for such quarter shall be appropriately prorated based on the number of
days remaining in the quarter as of the effective date of such designation.


COMMITTEE MEMBERSHIP RETAINERS: Cash payments will be made quarterly in arrears
to directors who are members of Committees (and who are not Committee
chairpersons):


•
Audit: $10,000 ($2,500 per quarter)

•
Compensation: $7,500 ($1,875 per quarter)

•
Nominating and Corporate Governance: $5,000 ($1,250 per quarter)

•
Cybersecurity and Data Protection: $5,000 ($1,250 per quarter)*



In the case of a director who joins a Committee other than on the first day of a
quarter, the applicable Committee Membership Retainer for such quarter shall be
appropriately prorated based on the number of days remaining in the quarter as
of the effective date of such appointment.


II.    VESTING OF RSUs


•
RSUs granted will vest 25% on the last day of each calendar quarter. RSUs
granted to a new director joining the Board other than on January 1 shall vest
in equal quarterly installments beginning with the last day of the calendar
quarter in which the grant was made, such that the award fully vests on December
31 of the year of grant.

 
•
Upon the director’s cessation of service on the Board as a result of:



◦
the director’s death, vesting of unvested awards shall be fully accelerated; and



◦
removal of the director from the Board by the Company’s stockholders for cause,
or resignation by the director, all unvested RSUs shall be forfeited.



III.    TIMING OF ELECTIONS: Elections to receive 50% or 100% of the Annual Cash
Retainer in the form of RSUs must be made as follows:
 
•
Current directors: prior to the beginning of each calendar year.



•
New directors: within 30 days after becoming a director, applicable only to the
portion of the Annual Cash Retainer earned after the date of the election (i.e.,
beginning with the calendar quarter that begins after the election date, with
the director receiving payment in accordance with the default rules above for
the calendar quarter in which the director made the election and, if applicable,
the calendar quarter prior to the date of the director made the election). In
the event a new director elects to receive a portion of his or her Annual Cash
Retainer in the form of RSUs in accordance with the foregoing, the grant shall
be made on the third business day of the calendar quarter that begins after the
election date.






--------------------------------------------------------------------------------







•
Once an election is submitted for a calendar year, it is irrevocable with
respect to that year. A director may submit a new election for each subsequent
calendar year prior to the beginning of that calendar year.



IV.    SERVICE ON THE BOARD OTHER THAN TO THE END OF A CALENDAR QUARTER. In the
event a director’s service on the Board terminates (other than for cause) prior
to the end of a calendar quarter:


•
any cash compensation payable to such director under this Policy shall be
pro-rated such that such cash compensation shall be earned by such director for
the portion of the calendar quarter during which such director served as a
director; and

•
the RSUs granted to such director shall vest pro-rata based on the portion of
the calendar quarter during which such director served as a director.



V.    REVIEW, AMENDMENT AND TERMINATION


•
The Nominating and Corporate Governance Committee of the Board shall, at its
discretion, review and assess the adequacy of this Policy from time to time and
recommend any proposed changes to the Board for approval.



•
The Board may amend or terminate this Policy at any time in its sole discretion.

 
*    The Board expects to form a cybersecurity committee during 2017. At the
time that such committee is duly formed, and a chairperson and members are duly
appointed to such committee, the chairperson and members shall receive the
Committee Chair Retainer or Committee Membership Retainer, as applicable, in
accordance with the conditions set forth above. If the Board determines to name
such committee other than “Cybersecurity and Data Protection,” the compensation
terms for such committee shall remain as set forth above for the Cybersecurity
and Data Protection Committee, unles







